Citation Nr: 0830092	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to June 21, 2005, 
for the award of service connection for depression.

2.  Entitlement to an effective date prior to March 8, 2002, 
for the award of service connection for headaches.

3.  Entitlement to an effective date prior to September 26, 
2003, for the award of a 20 percent disability rating for a 
thoracic spine disability.

4.  Entitlement to an effective date prior to March 8, 2002, 
for the award of service connection for a total rating based 
on individual unemployability (TDIU).

5.  Evaluation of service-connected depression, evaluated as 
30 percent disabling from April 1, 2003.

6.  Evaluation of service-connected headaches, evaluated as 
30 percent disabling from March 8, 2002.

7.  Entitlement to direct service connection for a right 
shoulder disorder.

8.  Entitlement to direct service connection for a left leg 
disorder.

9.  Entitlement to direct service connection for a right leg 
disorder

10.  Entitlement to direct service connection for a chronic 
disability manifested by groin pain.

11.  Entitlement to direct service connection for a chronic 
disability manifested by skull stiffness.

12.  Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 40 percent disabling.

13.  Entitlement to an increased rating for a thoracic spine 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1966.  The veteran also had an earlier period of 7 months and 
10 days of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In October 2007, the 
veteran and his wife testified at a hearing before the 
undersigned sitting at the RO.

The RO previously denied service connection for a right 
shoulder disorder, leg disorders, and chronic disabilities 
manifested by groin pain and skull stiffness in an August 
2002 rating decision, but only on a secondary basis.  The 
veteran did not perfect an appeal of this decision.  Thus, 
the decision is final.  38 U.S.C.A. § 7105 (West 2002).  
However, because the current claims for service connection 
are founded on a previously unadjudicated theory of 
entitlement, direct service incurrence, the Board finds that 
finality does not attach and the claims for service 
connection on a direct basis can go forward as original 
claims.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 
26, 2008).  

As to the veteran's and his representative statements that 
the claimant's right shoulder disorder, leg disorders, and 
chronic disabilities manifested by groin pain and skull 
stiffness are caused by his service-connected cervical and/or 
thoracic spine disabilities, the Board finds that theses 
statements act as an application to reopen these claims.  
However, because the application to reopen these claims on a 
secondary basis are not developed or certified for appellate 
review, they are referred to the RO for appropriate action. 

A review of the claims files also shows that the veteran, at 
his October 2007 personal hearing, raised claims of 
entitlement to service connection for a low back disorder and 
diabetic neuropathy.  However, because these issues are also 
not developed or certified for appellate review, they are 
also referred to the RO for appropriate action. 

The issues of entitlement to service connection for a right 
shoulder disorder, leg disorders, and chronic disabilities 
manifested by groin pain and skull stiffness on a direct 
basis as well as for increased ratings for cervical and 
thoracic spine disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
depression was received on March 4, 2003, more than one year 
after his separation from active duty, and the record first 
shows depression due to a service-connected disability in 
private treatment records received by the RO on April 1, 
2003.

2.  The preponderance of the evidence is against finding that 
the veteran filed a claim for service connection for 
headaches prior to March 8, 2002, more than one year after 
his separation from active duty.

3.  The preponderance of the evidence is against finding that 
the veteran filed a claim and met the criteria for a 20 
percent disability rating for his service-connected thoracic 
spine disability prior to September 26, 2003.

4.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation by his service-connected disabilities 
prior to March 8, 2002.

5.  Since April 1, 2003, the manifestations of the veteran's 
depression more closely approximate symptomatology productive 
of reduced reliability and productivity than they do an 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.

6.  Since March 8, 2002, the veteran's headaches are 
manifested by objective complaints of headaches that, at its 
worst, occur five times a month and require bed-rest, but no 
objective evidence of severe economic inadaptability.  
CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 1, 2003, but 
no earlier, for the grant of service connection for 
depression have been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2007).

2.  The criteria for an effective date prior to March 8, 
2002, for the grant of service connection for headaches have 
not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2007).

3.  The criteria for an effective date prior to September 26, 
2003, for the award of a 20 percent disability rating for a 
thoracic spine disability have not been met.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.400, 20.302, 20.1103 (2007).  

4.  The criteria for an effective date prior to March 8, 
2002, for the award of service connection for a TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.157, 3.159, 
3.340, 3.400, 4.15, 4.16 (2007).

5.  Since June 21, 2005, the schedular criteria for a 50 
percent rating for depression have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2007).

6.  Since March 8, 2002, the veteran has not met the criteria 
for a higher evaluation for headaches.  38 U.S.C.A. §§ 1155, 
5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between the care provided and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  In this case, there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

As to VA's duty to notify, the veteran is challenging either 
the initial effective date or evaluation assigned following 
the grant of service connection in a January 2006 rating 
decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  

Thus, because the notice that was provided before service 
connection was granted for headaches and depression, before a 
20 percent rating was granted for a thoracic spine 
disability, and before the TDIU was granted were legally 
sufficient (i.e., the December 2002, March 2003, and November 
2005 notices provided the veteran prior to the January 2006 
rating decision), VA's duty to notify in this case has been 
satisfied.  Also see Hartman v. Nicholson, 483 F.3d 1311, 
1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peak, No. 05-
0876 (May 19, 2008).  

Moreover, as to the initial rating claims for depression and 
headaches, since VA's notice obligation was satisfied when 
the RO granted service connection for theses disabilities in 
the January 2006 rating decision, the Board finds that the 
Court's recent holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), regarding VA's VCAA notice 
requirements, does not apply to these claims.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record all service medical records and 
all identified and available post-service records.  As to the 
rating claims, the veteran was also afforded a VA examination 
that provides sufficient information for the Board to rate 
the severity of his service-connected disabilities.  The 
record also includes the veteran's records from the Social 
Security Administration.  As to the records the veteran 
reported were held by a Dr. Willard, in June 2003 the 
claimant notified VA that he was not willing to pay the 
$15.00 required to obtain these records.  Therefore, VA 
adjudication may go forward without these records. There is 
no pertinent evidence which is not currently part of the 
claims files. 

Therefore, the Board finds that VA has satisfied its duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


Earlier Effective Dates - The Service Connection Claims

The veteran and his representative have argued, in substance, 
that the effective dates for the claimant's grant of service 
connection for headaches and depression should date back to 
his grant of service connection for his cervical spine 
disability because medical records show his having problems 
with headaches and depression since the motor vehicle 
accident that caused his service-connected cervical spine 
disability.  It is requested that the veteran be afforded the 
benefit of the doubt.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty, the effective date will be the 
day following separation.  Id.  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid 
before a claim is made.  38 U.S.C.A. § 5101 (West 2002); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 
U.S.C.A. §] 5101 is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefits to . . . be paid under the laws administered by the 
Secretary.") (emphasis added).  The mere presence of medical 
evidence does not establish intent on the part of the veteran 
to seek service connection for a disability.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Likewise, the mere presence of a 
disability does not establish intent on the part of the 
veteran to seek service connection for that condition.  KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1995).  

Depression

As to the claim for an effective date prior to June 21, 2005, 
for the grant of service connection for depression, the 
veteran separated from military service in August 1966.  In a 
January 2006 rating decision, the RO granted the veteran 
service connection for depression because it was aggravated 
by his service-connected cervical spine disability.  The RO 
assigned the newly service-connected depression an effective 
date of June 21, 2005, explaining that this was the date that 
he first filed his claim.

However, a review of the record shows a statement from the 
veteran, received by the RO on March 4, 2003, in which he 
reported, in substance, that his service-connected cervical 
spine disability was causing his depression.  The Board finds 
that this March 4, 2003, statement, and not that June 21, 
2005, statement cited to by the RO in the January 2006 rating 
decision, acted as the veteran's original claim for service 
connection for depression.  38 C.F.R. § 3.155(a).   

The question that must next be addressed by the Board is when 
does the record first show that the veteran became entitled 
to service connection for depression secondary to his 
service-connected cervical spine disability.  38 C.F.R. 
§ 3.400.  

In this regard, service connection may be granted where a 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310 (2007).  
Moreover, compensation is payable when service-connected 
disability has aggravated a non-service-connected disorder.  
38 C.F.R. § 3.303 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

With the above criteria in mind, the Board notes that on 
April 1, 2003, the RO received treatment records from James 
Ranta, DO, that show the veteran's complaints and/or 
treatment for depression due to his back pain since 2002.  
Id.  Moreover, the record shows that the veteran had been 
service connected for a cervical spine disability since 
August 1966 and a thoracic spine disability since March 2002.

Therefore, since the record shows the veteran filed his claim 
for service connection for depression on March 4, 2003, and, 
granting the claimant the benefit of any doubt in this 
matter, the Board concludes that the record shows that on 
April 1, 2003, the RO received evidence from a private 
healthcare provider records showing his depression is the 
result of an already service-connected disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
Therefore, the Board finds that the grant of service 
connection for depression should have been effective from 
April 1, 2003, but no earlier.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

In this regard, the veteran and his representative argued 
that the effective date for depression should date back to 
service since medical records show his complaints and/or 
treatment for depression since the motor vehicle accident 
that caused his service-connected cervical spine disability.  
Moreover, the Board acknowledges that medical records do in 
fact show the veteran's complaints and/or treatment for 
depression for years prior to 2003.  

However, there is no evidence in these medical records that 
at these times he was seeking service connection for 
depression.  Brannon, supra.  Hence, these medical visits 
cannot serve as claims for service connection.  KL, supra.  
Likewise, the record is devoid of any communication from the 
veteran or his representative between the time of the 
claimant's August 1966 separation from military service and 
March 4, 2003, indicating an intent or desire to file a claim 
of entitlement to service connection for depression.  Jones, 
supra.

Therefore, since his service connection claim was received 
more than one year after his August 1966 separation from 
military service, and his entitlement to secondary service 
connection for depression is not shown until April 2003, the 
effective date of the award can be no earlier then April 1, 
2003, for the reasons explained above.  

Headaches

As to the claim for an effective date prior to March 8, 2002, 
for the grant of service connection for headaches, as 
reported above, the veteran separated from military service 
in August 1966.  His original claim of entitlement to service 
connection for headaches was received on March 8, 2002.  He 
was awarded service connection for headaches in a January 
2006 rating decision effective from March 8, 2002.  
Therefore, absent an earlier claim and showing of 
entitlement, the claim for an earlier effective date must be 
denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, the veteran and his representative argue that 
claimant's effective date for his headaches should date back 
to service since medical records show his complaints and/or 
treatment for headaches since the motor vehicle accident that 
caused his service-connected cervical spine disability.  
Moreover, the Board acknowledges that medical records do in 
fact show the veteran's complaints and/or treatment for 
headaches for years prior to 2002.  

However, there is no evidence in these medical records that 
at these times he was seeking service connection for 
headaches.  Brannon, supra.  Hence, these medical visits 
cannot serve as claims for service connection.  KL, supra.  
Likewise, the record is devoid of any communication from the 
veteran or his representative between the time of the 
claimant's August 1966 separation from military service and 
March 8, 2002, indicating an intent or desire to file a claim 
of entitlement to service connection for headaches.  Jones, 
supra.

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101.  Therefore, since his service 
connection claim was received more than one year after his 
separation from military service, the effective date of the 
award may be no earlier then the date of receipt of the 
claim.  Accordingly, since there is no evidence that shows a 
claim for service connection for headaches and no evidence 
that would support an award of service connection for 
headaches effective prior to March 8, 2002, the claim is 
denied.


Earlier Effective Dates - The Rating Claims

It is argued that the veteran is entitled to an earlier 
effective date for a 20 percent rating for his thoracic spine 
disability and for his TDIU.  It is requested that the 
veteran be afforded the benefit of the doubt.  

With regard to the assigned effective date for an increase in 
service-connected disability compensation, the general rule 
with respect to an award of increased compensation is that 
the effective date for such an award "shall not be earlier 
than the date of receipt of application therefrom."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

An exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this regard, if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of a VA 
examination or VA hospitalization can be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157.  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
For all other reports, including reports from private 
physicians, lay persons, and state and other institutions, 
the date of receipt of the report is accepted as the date of 
receipt of an informal claim.  Id; 38 C.F.R. § 3.157(b)(2), 
(3).

20 Percent for a Thoracic Spine Disability

As to the veteran's claim for an effective date prior to 
September 26, 2003, for the award of a 20 percent disability 
rating for a thoracic spine disability, the Board notes that 
in an August 2002 rating decision the RO granted service 
connection for a thoracic spine disability and assigned a 10 
percent rating effective from March 8, 2002 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  Following notification of 
that decision, the veteran did not appeal and it became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2007).  Thus, absent a claim of clear and 
unmistakable error in the August 2002 rating decision, the 
effective date for any subsequent award cannot be any earlier 
then March 9, 2002.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

In a January 2006 rating decision, the RO granted the veteran 
a 20 percent rating for his thoracic spine disability 
effective September 26, 2003, because this was the date of 
the change in criteria for rating all other back disorders 
except intervertebral disc syndrome.  

As to when the record first shows a claim or informal claim 
for an increased rating following the last final August 2002 
rating decision, the record shows that on September 6, 2002, 
the RO received a writing from the veteran in which he 
reported that his service-connected disabilities should be 
rated as 100 percent disabling.  Thereafter, on January 15, 
2003, the RO received a statement from the veteran in which 
he reported, in substance, that his service-connected 
thoracic spine disability had become worse.  Moreover, a 
review of the record on appeal does not reveal any medical 
record that could act as an informal claim for an increased 
rating for the thoracic spine disability prior to 
September 6, 2002, because they neither show a worsening of 
the service-connected disability nor include language 
documenting an intent to file a claim for an increased 
rating.  38 C.F.R. § 3.157; Brannon, supra; KL, supra; and 
Jones, supra.

Given the above series of written communications from the 
veteran as well as the medical records found in the claims 
files, the Board finds that the September 6, 2002, writing 
acted as his claim for an increased rating.  See 38 C.F.R. § 
3.1(p), 3.155(a).

The question that must next be addressed by the Board is when 
does the record first show that the veteran became entitled 
to a 20 percent rating for his thoracic spine disability.  38 
C.F.R. § 3.400.  

In this regard, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based, as far as can practically be determined, on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

A review of the record on appeal shows that the August 2002 
rating decision granted service connection for a thoracic 
spine disability and rated it under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (limitation of motion of the dorsal 
spine).  

As noted above, the regulations for rating disabilities of 
the spine under 38 C.F.R. § 4.71a changed since the veteran 
filed his claim for an increased rating in September 2002.  
Moreover, the RO in the January 2006 rating decision assigned 
an effective date for the 20 percent rating for his thoracic 
spine disability that is the effective date of the change in 
regulation for rating all other back disorders except 
intervertebral disc syndrome.  See 68 Fed. Reg. 51454-56 
(Aug. 27, 2003).  Therefore, the veteran will only be 
entitled to an earlier effective date for his 20 percent 
rating for his thoracic spine disability if he meets the 
criteria for a 20 percent rating under the criteria for 
rating thoracic spine disabilities effective prior to 
September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Prior to September 26, 2003, because Diagnostic Code 5291 
only provided a maximum 10 percent rating for moderate or 
severe limitation in the range of motion of the dorsal spine, 
the veteran would only be entitled to a 20 percent rating if 
the record showed ankylosis of the dorsal spine at a 
favorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003).

However, the record on appeal, including the results from the 
veteran's June 2002 VA examination, is negative for a 
diagnosis of ankylosis of the thoracic spine at any time 
prior to September 26, 2003.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure).  In the absence of ankylosis, the Board 
may not rate her service-connected thoracic spine disorder as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, at no time prior to September 26, 2003, was the 
veteran entitled to a 20 percent rating for his thoracic 
spine disability.  See 38 C.F.R. § 4.71a (2003).

Accordingly, while the record shows that the veteran filed a 
claim for an increased rating for his thoracic spine 
disability on September 6, 2002, because the record does not 
show actual entitlement to a 20 percent rating for this 
disability prior to the change in regulations for rating 
musculoskeletal disabilities of that spine that became 
effective September 26, 2003, the claim for an earlier 
effective date for the 20 percent rating for the thoracic 
spine disability must be denied.  

TDIU

As to the veteran's claim for an effective date prior to 
March 8, 2002, for the award of service connection for a 
TDIU, the Board notes that following the final November 1966 
rating decision that granted him service connection for a 
cervical spine disability rated as 40 percent disabling 
effective from August 13, 1966, a bone graft site scar rated 
as noncompensable from August 13, 1966, and dermatitis rated 
as noncompensable from August 13, 1966, the first time that 
the RO thereafter received a writing from the veteran 
requesting an increased rating for his service-connected 
disabilities was on March 8, 2002.  Thereafter, on June 13, 
2002, the RO received another writing from the veteran in 
which he reported that that he was no longer able to work due 
to pain caused by, among other things, his service-connected 
back disability.  On September 6, 2002, the RO received the 
veteran's VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability.  Moreover, a review of 
the record on appeal does not reveal any medical record that 
could act as an informal claim for a TDIU prior to March 8, 
2002, because they neither show the veteran being 
unemployable due to a service-connected disability nor 
include language documenting an intent to file a claim for a 
TDIU.  38 C.F.R. § 3.157; Brannon, supra; KL, supra; and 
Jones, supra.

Given the above series of written communications from the 
veteran as well as the medical records found in the claims 
files, the Board finds that even though the initial March 8, 
2002, communication did not specifically request a TDIU, 
because the later writings made it clear that one of the 
reasons he believed that he was entitled to increased ratings 
for his service-connected disabilities was because they 
preventing him from working, the Board finds that the 
March 8, 2002, writing acted as a claim for a TDIU.  See 38 
C.F.R. § 3.1(p), 3.155(a).   

Therefore, because the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, the Board will next look to see when the record 
established factual entitlement to a TDIU under 38 U.S.C.A. 
§ 5110(b).  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this regard, controlling laws provide that a TDIU may be 
assigned when a veteran has one service-connected disability 
rated at 60 percent or more, or two or more service-connected 
disabilities with at least one is rated at 40 percent or more 
and he has a combined rating of at least 70 percent.  The 
record must also show that the service-connected disabilities 
alone result in such impairment of mind or body that the 
average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 
4.16(a).  

In calculating the 60/70 percent schedular criteria, 
38 C.F.R. § 4.16(a)(2) provides that disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.

The veteran is service-connected for six disabilities - a 
cervical spine disability rated as 40 percent disabling 
effective from August 13, 1966; a bone graft site scar rated 
as noncompensable from August 13, 1966; dermatitis rated as 
noncompensable from August 13, 1966; headaches rated as 30 
percent disabling from March 8, 2002; depression rated as 50 
percent disabling from April 1, 2003; and a thoracic spine 
disability rated as 10 percent disabling from March 8, 2002, 
and 20 percent disabling from September 26, 2003.  

In the January 2006 rating decision, the RO concluded that 
the veteran met the 60/70 percent schedular criteria of 38 
C.F.R. § 4.16(a) because all the disabilities caused by his 
cervical spine disability should be considered one disability 
for the purpose of considering the TDIU.  See 38 C.F.R. 
§ 4.16(a)(2).  The Board agrees.  Therefore, given the 
effective dates in place for the cervical spine disability 
and headaches, the Board also finds that the record first 
shows that the veteran met the 60/70 percent schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU on March 8, 2002.  
See 38 C.F.R. § 4.25, Table I (2007).

Therefore, since the record shows the veteran filed his claim 
for service connection for a TDIU on March 8, 2002, and the 
record shows that he first met the 60/70 percent schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU on March 8, 2002, 
and because the effective date is supposed to be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, the Board finds that the claim for an effective 
date earlier then March 8, 2002, for a TDIU must be denied.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 


Higher Evaluation Claims

Depression

As noted above, the January 2006 rating decision granted 
service connection for depression and rated it as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434, effective from June 21, 2005.  As explained above, the 
Board has found that the correct effective date for service 
connection for depression is April 1, 2003.

Diagnostic Code 9434 provides a 30 percent rating when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

In this regard, May 2002 and July 2002 treatment records from 
Dr. Ranta show the veteran's complaints and or treatment for 
depression.  As to the severity of the depression, the May 
2002 treatment record noted that the veteran was deeply 
depressed and tearful throughout most of his visit.

Thereafter, at the December 2005 VA psychiatric examination, 
the veteran complained of irritability and angry outbursts, 
low energy, poor concentration, loss of interest in formerly 
enjoyable activities, and sleep pattern disturbance.  As to 
his occupational history, the veteran reported that following 
military service, he worked one job for 20 years and a 
subsequent job for 15 years before being medically retired in 
late 2002.  Since retirement, he also obtained Social 
Security Administration disability.  The veteran also 
reported that he spends his days watching television and 
taking naps.  Moreover, he reported that because of chronic 
pain and lack of interest, he does not engage in many 
activities.  As to his social history, the veteran reported 
that he had been married since 1964.  The veteran also 
reported that they have two adult children.  As to treatment 
for his depression, he has been on anti-depressant 
medications for approximately three years and his symptoms 
are "well managed on Celexa."  

On examination, the veteran reported having suicidal thoughts 
and a dysphoric mood due to his chronic pain which feelings 
become worse when his pain is worse.  On the other hand, the 
veteran was neatly groomed, alert, oriented, and cooperative.  
His speech was fluent and directed as well as having a normal 
rate, flow, and intensity.  His thought process was logical, 
his judgment was intact, and his memory was not impaired.  It 
was opined that he was not delusional and the veteran 
reported that he did not have any hallucinations.  His mood 
was euthymic and his affect was broad-appropriate.  His 
Global Assessment of Functioning (GAF) score was 52.  It was 
opined that the veteran's "symptoms are mild to moderate in 
degree, warranting a [GAF] score of 55; industrial and social 
impairment due to these symptoms is mild to moderate."  

The veteran and his wife testified at a hearing before the 
undersigned in October 2007.  At that time, it was reported 
that the veteran's depression caused him to loss interest in 
most activities and because of this he no longer goes 
fishing.  It was also reported that the veteran does not 
socialize, has no ambition, and sleeps approximately 151/2 
hours a day.  

After carefully reviewing the veteran's claims files, the 
Board finds that the objective medical evidence of record not 
only shows the veteran having problems with crying spells but 
with suicidal thoughts and a dysphoric mood.  Moreover, the 
Board finds that the veteran's statements regarding loss of 
interest in most activities as well as a problem with 
sleeping for prolonged periods every day due to his 
depression both competent and credible.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Furthermore, not 
only did the VA examiner characterize the severity of his 
depression as "mild to moderate" but the examiner opined 
that his depression warranted a GAF score of 55 reflecting 
the presence of "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or schooling function 
(e.g., few friends, conflicts with peers or co-workers)."  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL (DSM 
IV) 427-9 (4th ed. 1994).  

Therefore, after resolving reasonable doubt in the veteran's 
favor, the Board finds that actual manifestations of his 
depression more closely approximate the degree of impairment 
warranting a 50 percent rating than they do a 30 percent 
evaluation.  Mauerhan, supra.  Further, because there is no 
clear demarcation between time periods and degrees of 
impairment and again resolving reasonable doubt in the 
veteran's favor, it is concluded that a 50 percent evaluation 
is warranted for the entire time period during which his 
claim has been pending.  Fenderson, supra.

As to whether a higher evaluation than 50 percent is 
warranted for the veteran's depression, the Board notes that 
there is no evidence in the record of obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); and/or inability to establish and maintain 
effective relationships.  In fact, the record shows that the 
veteran has been married for over 40 years.  While he is no 
longer employed, there is no showing he is not employed due 
to his depression.  Moreover, while the veteran reported 
problems with suicidal ideation and irritability, the record 
is negative for a plan or any objective evidence of periods 
of violence.  Accordingly, the Board finds that his 
depression was not productive of disability warranting a 
rating in excess of 50 percent during the appeal period.  
Fenderson, supra.

Headaches

As noted above, the January 2006 rating decision granted 
service connection for headaches and rated them as 30 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, effective from March 8, 2002. 

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the past several months warrant a 30 percent evaluation; a 40 
percent rating is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

In this regard, the Board notes that post service treatment 
records are negative for complaints or treatment for 
headaches.  In December 2005 the veteran appeared for a VA 
neurological examination.  At that time, he complained of 
headaches in the occipital area brought on by reading and 
neck pain which occur three to five times a month and last a 
few hours.  The veteran reported that his headaches are not 
associated with an aura, nausea, vomiting, photophobia, 
phonophobia, or blurred vision.  The veteran also reported 
that his headaches were being treated with the medications he 
takes for his orthopedic disabilities.  The veteran 
thereafter reported that he had not worked in the last three 
years but when he was working his headaches used to require 
that he take days off from work.  On examination, the veteran 
was not in any distress, his cranial nerves were intact, and 
focal neurological signs were not elicited.  The diagnosis 
was history of intermittent myofascial occipital headaches. 

At the October 2007 personal hearing, the veteran reported 
that his headaches require bed-rest.  

Although the record shows the veteran having a problem with 
headaches, which at its worst, occur five times a month and 
require bed-rest, the record is negative for objective 
evidence of the headaches causing severe economic 
inadaptability.  Moreover, while the veteran reported that 
his headaches caused him to take time off from work when he 
was employed and he is competent to report on what he sees 
and feels, the Board nonetheless finds that the record, which 
is negative for any objective evidence that his headaches 
caused severe economic inadaptability, is more credible.  
Buchanan, supra; Evans v. West, 12 Vet. App. 22, 30 (1998).  

Accordingly, the claim for a rating in excess of 30 percent 
for headaches must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.



Conclusion

Based on the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, and the personal hearing testimony, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2007).  
Although the veteran reported that his service-connected 
disabilities are severely disabling and medical records not 
that he is not working and/or can not work (see, for example, 
May 2002 and July 2002 treatment records from Dr. Ranta; the 
June 2002 VA examination report; a June 2002 letter from a 
claims examiner; and the records obtained from the Social 
Security Administration in March 2003), the evidence does not 
reflect that any service-connected disability, acting alone, 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or required 
frequent periods of hospitalization such that the application 
of the regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

Lastly, to the extent outlined above, the preponderance of 
the evidence is against the claims and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for depression is granted effective from 
April 1, 2003, subject to the provisions governing the 
payment of monetary benefits. 

An effective date prior to March 8, 2002, for the grant of 
service connection for headaches, is denied.

An effective date prior to September 26, 2003, for the award 
of a 20 percent disability rating for a thoracic spine 
disability, is denied.

An effective date prior to March 8, 2002, for the award of 
service connection for a TDIU, is denied.

A 50 percent evaluation for depression is granted effective 
April 1, 2003, subject to the provisions governing the 
payment of monetary benefits.

A higher evaluation is not warranted for headaches at any 
time since March 8, 2002.


REMAND

As to entitlement to service connection for a right shoulder 
disorder, leg disorders, and disabilities manifested by 
chronic groin pain and skull stiffness, the veteran and his 
representative allege that these problems were caused by the 
same May 1965 motor vehicle accident in which he broke his 
neck and that his in-patient hospitalization records from the 
Great Lakes Naval Hospital from 1965 would show his 
complaints and treatment for these problems.

In this regard, while service medical records include May 
1965 and December 1965 Medical Evaluation Board Reports that 
make reference to the veteran's treatment while hospitalized 
at the Great Lakes Naval Hospital from May 1965 to August 
1965 and again in December 1965, they do not include his in-
patient hospitalization records for these time periods.  
Therefore, the Board finds that a remand is required to 
request these records.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

The Board is also of the opinion that a medical opinion would 
be probative to determine whether current disability 
manifested by right shoulder, leg, groin, or skull condition 
was directly caused by military service to include the May 
1965 motor vehicle accident.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Buchanan, supra; Jandreau, supra; McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006), 

As to the claims for increased ratings for cervical and 
thoracic spine disorders, the Board notes that the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Therefore, since VCAA notice in accordance with the 2nd and 
3rd Vazquez-Flores requirements has not as yet been provided 
to the veteran, the Board finds that a remand is required to 
provide him with such notice.

Accordingly, theses issues are REMANDED to the RO/AMC for the 
following actions:

1.  As to the veteran's claims for 
increased ratings for cervical and 
thoracic spine disorders, the RO/AMC must 
send the veteran a letter that notifies 
him that to substantiate the increased 
evaluation claims: (1) he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
if the diagnostic code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; (3) he must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  
Since the veteran filed his claims for 
increased rating in June 2005, the VCAA 
notice letter should also provide him 
with notice of the applicable Diagnostic 
Codes for rating disabilities of the 
spine under 38 C.F.R. § 4.71a (2007) and 
rating any residual neurological problems 
under 38 C.F.R. §§ 4.123, 4.124, 4.124a 
(2007).  

2.  The RO/AMC should contact the Great 
Lakes Naval Hospital and request copies 
of all of the veteran's in-patient 
clinical records for 1965 and 1966.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims files, and the claimant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
memorandum of unavailability must be 
prepared and added to the claims folders, 
and the veteran offered an opportunity to 
respond.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the veteran to 
be afforded another orthopedic 
examination.  The claims folder must be 
forwarded to the examiner for review in 
connection with the examination.  Any 
necessary testing identified by the 
examiner, including x-rays, 
electromyography (EMG), and nerve 
conduction studies, should be undertaken 
as needed.  Thereafter, after a review of 
the record on appeal and an examination 
of the veteran the examiner should 
provide answers to the following 
questions:

Is it at least as likely as not that 
the veteran has a right shoulder 
disorder, a right leg disorder, a 
left leg disorder, a chronic 
disability manifested by groin pain, 
and/or a chronic disability 
manifested by skull stiffness?

If the veteran has a chronic right 
shoulder disorder, a right leg 
disorder, a left leg disorder, a 
disability manifested by groin pain, 
and/or a disability manifested by 
skull stiffness, what is the 
diagnosis for each disorder?

As to every disorder diagnosed, is 
it at least as likely as not that it 
was caused by the veteran's military 
service including the May 1965 motor 
vehicle accident? 

If any of the diagnoses include 
arthritis verified by X-ray, is it 
at least as likely as not that this 
arthritis manifested itself to a 
compensable degree in the first 
post-service year?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holding in Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remains denied, 
the AMC/RO should issue a supplemental 
statement of the case.  The veteran 
should thereafter be provided with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


